 



EXECUTION COPY
$8,000,000
BRIDGE LOAN AGREEMENT
by and among
DEVCON SECURITY HOLDINGS, INC.,
DEVCON SECURITY SERVICES CORP.,
COASTAL SECURITY COMPANY,
COASTAL SECURITY
SYSTEMS, INC.
and CENTRAL ONE, INC.
each as a Borrower,
and
CAPITALSOURCE FINANCE LLC,
as Lender
Dated as of November 10, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section           Page   1.   CERTAIN DEFINITIONS     1  
 
  1.1   Certain Definitions.     1  
 
  1.2   Construction.     5  
 
  1.3   Accounting Principles.     5  
 
                2.   LOANS     5  
 
  2.1   Commitment.     5  
 
  2.2   Nature of Lender’s Obligations with Respect to Loan.     5  
 
  2.3   Fees.     5  
 
  2.4   Bridge Loan Note and Principal Payment.     6  
 
  2.5   Use of Proceeds.     6  
 
  2.6   Single Loan.     6  
 
                3.   INTEREST RATES     6  
 
  3.1   Interest Rate.     6  
 
      3.1.1. Rate Quotations.     7  
 
      3.1.2. Change in Interest Rates.     7  
 
  3.2   Interest After Default.     7  
 
                4.   PAYMENTS     7  
 
  4.1   Payments.     7  
 
  4.2   Interest Payment Dates.     8  
 
  4.3   Right to Prepay.     8  
 
  4.4   Additional Compensation in Certain Circumstances.     8  
 
     
4.4.1. Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.
    8  
 
      4.4.2. Indemnity.     9  
 
                5.   REPRESENTATIONS AND WARRANTIES     10  
 
  5.1   Representations and Warranties.     10  
 
      5.1.1. Representations and Warranties Under the Credit Agreement.     10  
 
      5.1.2. Power and Authority.     10  
 
      5.1.3. Validity and Binding Effect.     10  
 
      5.1.4. No Conflict.     10  
 
      5.1.5. Use of Proceeds.     11  
 
      5.1.6. Consents and Approvals.     11  
 
      5.1.7. No Event of Default; Compliance with Instruments.     11  
 
                6.   CONDITIONS OF CLOSING AND LENDING     11  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section           Page  
 
  6.1   Closing Date.     11  
 
  6.2   Borrowing Date.     13  
 
                7.   COVENANTS     13  
 
  7.1   Incorporation of Covenants Under the Credit Agreement.     13  
 
  7.2   Reporting Requirements.     13  
 
                8.   DEFAULT     14  
 
  8.1   Events of Default.     14  
 
      8.1.1. Payments Under Loan Documents.     14  
 
      8.1.2. Incorporation by Reference.     14  
 
      8.1.3. Loan Document Unenforceable.     14  
 
  8.2   Consequences of Event of Default.     14  
 
                9.   MISCELLANEOUS     15  
 
  9.1   Modifications, Amendments or Waivers.     15  
 
  9.2   No Implied Waivers; Cumulative Remedies; Writing Required.     15  
 
  9.3   Reimbursement and Indemnification of Lender by the Borrowers; Taxes.    
16  
 
  9.4   Holidays.     16  
 
  9.5   Notices.     17  
 
  9.6   Severability.     17  
 
  9.7   Governing Law.     17  
 
  9.8   Prior Understanding.     17  
 
  9.9   Duration; Survival.     17  
 
  9.10   Successors and Assigns.     18  
 
  9.11   Counterparts.     18  
 
  9.12   Lender’s Consent.     18  
 
  9.13   Exceptions.     18  
 
  9.14   CONSENT TO FORUM; WAIVER OF JURY TRIAL.     18  

- ii -



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

         
SCHEDULES
       
 
       
SCHEDULE 5.1.6
  -   CONSENTS AND APPROVALS
 
       
EXHIBITS
       
 
       
EXHIBIT 1.1(A)
  -   ACCOUNT CONTROL AGREEMENT
EXHIBIT 1.1(C)
  -   COLLATERAL ASSIGNMENT OF TELEPHONE NUMBERS
EXHIBIT 1.1(G)
  -   GUARANTY
EXHIBIT 1.1(L)
  -   LOCKBOX AGREEMENT
EXHIBIT 1.1(N)(1)
  -   NEGATIVE PLEDGE AGREEMENT
EXHIBIT 1.1(N)(2)
  -   NEGATIVE PLEDGE AGREEMENT
EXHIBIT 1.1(P)(1)
  -   PLEDGE AGREEMENT
EXHIBIT 1.1(P)(2)
  -   PLEDGE AGREEMENT
EXHIBIT 1.1(P)(3)
  -   PLEDGE AGREEMENT
EXHIBIT 1.1(P)(4)
  -   PLEDGE AGREEMENT
EXHIBIT 1.1(S)
  -   SECURITY AGREEMENT
EXHIBIT 2.1
  -   NOTICE OF ADVANCE

- iii -



--------------------------------------------------------------------------------



 



BRIDGE LOAN AGREEMENT
     THIS BRIDGE LOAN AGREEMENT (as the same may be amended, restated, modified
or supplemented from time to time, this “Agreement”) is dated as of November 10,
2005 and is made by and among DEVCON SECURITY HOLDINGS, INC., a Florida
corporation (“Holdings”), DEVCON SECURITY SERVICES CORP., a Delaware corporation
(“Services”), COASTAL SECURITY COMPANY, a Delaware corporation (“Coastal”),
COASTAL SECURITY SYSTEMS, INC., a Delaware corporation (“Systems”), and Central
One, Inc., a Florida corporation (“Central One”; together with Holdings,
Services, Coastal and Systems each a “Borrower” and collectively, the
“Borrowers”), and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (the “Lender”).
RECITALS
     WHEREAS, the Lender, for itself and as Agent (as hereinafter defined), and
the other Lenders (as defined therein) from time to time party to the Credit
Agreement (as hereinafter defined) have provided a credit facility to the
Borrowers pursuant to the Credit Agreement; and
     WHEREAS, the Borrowers have requested the Lender and the Lender is willing,
upon the terms and conditions hereinafter set forth, to provide a $8,000,000
bridge loan facility to be used for (i) the purchase and generation of Alarm
Contracts, (ii) Holdings’ acquisition of all of the capital stock of Coastal
pursuant to the Coastal Purchase Agreement as of the date hereof, and (iii) for
any other lawful purpose not prohibited by this Agreement; and
     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
1. CERTAIN DEFINITIONS
     1.1 Certain Definitions.
          (a) Definitions Generally. In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:
          Account Control Agreement shall mean a tri-party account control
agreement in the form of Exhibit 1.1(A) hereto among a Borrower, the Lender and
each Relationship Bank, or such other form as reasonably is acceptable to
Lender.
          Adelphia Purchase Agreement shall mean that certain Asset Purchase
Agreement dated January 21, 2005, by and among Holdings, certain sellers party
thereto, and Adelphia Communications Corporation, a Delaware corporation.
          Business Day shall mean any day that is not a Saturday, a Sunday or a
day on which banks are required or permitted to be closed in the State of
Maryland.

- 1 -



--------------------------------------------------------------------------------



 



          Closing Date shall mean the Business Day on which the Loan shall be
made, which shall be on or before November 10, 2006.
          Collateral Assignment of Telephone Numbers shall mean that collateral
assignment of telephone lines from Borrowers in substantially the form of
Exhibit 1.1(C) hereto.
          Commitment shall mean the Lender’s commitment to make the Loan to the
Borrower pursuant to Section 2.1 hereof in an aggregate principal amount up to
$8,000,000.
          Commitment Fee shall mean the Bridge Loan Agreement Commitment Fee as
described and defined in the Fee Letter.
          Credit Agreement shall mean the Credit Agreement, dated November ___,
2005, among the Borrowers, the Lender, for itself and as Agent, and the other
Lenders (as defined therein) from time to time or party thereto, as the same may
be amended, restated, modified or supplemented from time to time.
          Default shall mean any event or condition which with notice, passage
of time or a determination by the Lender, or any combination of the foregoing,
would constitute an Event of Default.
          Effective Date shall have the meaning given to such term in
Section 6.1 hereof.
          Event of Default shall mean any of the events described in Section 8.1
hereof and referred to therein as an “Event of Default.”
          Exit Fee shall mean the Exit Fee as described and defined in the Fee
Letter.
          Fee Letter shall mean that certain Fee Letter, dated the date hereof,
among Lender and Borrowers, as amended in writing from time to time.
          Guaranty shall mean that certain Guaranty executed by Parent in favor
of Lender substantially in the form of Exhibit 1.1(G).
          Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree or award of any official body.
          Loan Documents shall mean this Agreement, any Note, any Account
Control Agreement, any Lockbox Agreement, the Collateral Assignment of Telephone
Numbers, the Guaranty, the Mortgage, Negative Pledge Agreements, the Pledge
Agreements, the Security Agreement, any agreements evidencing the assignment of
Material Contracts, and any other instruments, certificates or documents
delivered or contemplated to be delivered hereunder or thereunder or in
connection herewith or therewith, as the same may be amended, restated, modified
or supplemented from time to time in accordance herewith or therewith, and Loan
Document shall mean any of the Loan Documents.
          Loan shall have the meaning given to such term in Section 2.1 hereof.

- 2 -



--------------------------------------------------------------------------------



 



          Lockbox Agreement shall mean a tri-party lockbox agreement in the form
of Exhibit 1.1(L) hereto among a Borrower, the Lender and a Lockbox Bank or such
other form as is acceptable to Lender.
          Maturity Date shall mean March 10, 2006.
          Mortgage shall mean each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by any Borrower to Lender, from time to
time, with respect to any real estate owned or leased by Borrowers, all in form
and substance reasonably satisfactory to Lender.
          Negative Pledge Agreement shall mean, collectively, the following:
(i) the Negative Pledge Agreement executed by Antigua Masonry Products, Ltd. in
favor of Lender, in substantially the form of Exhibit 1.1(N)(1); and (ii) the
Negative Pledge Agreement executed by Bahamas Construction & Development Limited
in favor of Lender, in substantially the form of Exhibit 1.1(N)(2).
          Note shall mean any bridge loan note of the Borrowers issued pursuant
to Section 2.4 hereof evidencing the Loan together with all amendments,
restatements, extensions, renewals, replacements, refinancings or refunds
thereof in whole or in part.
          Notice of Advance shall have the meaning assigned to such term in
Section 2.1 hereof.
          notices shall have the meaning assigned to that term in Section 9.5
hereof.
          Obligations shall mean all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any
Borrower to the Lender and all covenants and duties regarding such amounts, of
any kind or nature, present or future, arising under this Agreement or any of
the other Loan Documents. This term includes all principal, interest (including
all interest that accrues after the commencement of any case or proceeding by or
against any Borrower in bankruptcy, whether or not allowed in such case or
proceeding), the Commitment Fee, the Exit Fee, other Fees, hedging obligations
under swaps, caps and collar arrangements provided by Lender, expenses, in-house
and external attorneys’ fees and any other sum chargeable to any Borrower under
this Agreement, or any of the other Loan Documents.
          Parent shall mean Devcon International Corp., a Florida corporation.
          Pledge Agreements shall mean, collectively, the following:
          (i) the Pledge Agreement executed by the Borrowers in favor of the
Lender, pledging all Stock of Services and any other Subsidiaries of any
Borrowers, and all Intercompany Notes, if any, owing to or held by any of them,
in substantially the form of Exhibit 1.1.P(1); and

- 3 -



--------------------------------------------------------------------------------



 



          (ii) the Pledge Agreement executed by Parent in favor of the Lender,
pledging all Stock of Holdings, in substantially the form of Exhibit 1.1(P)(2);
and
          (iii) the Pledge Agreement executed by Parent in favor of the Lender,
pledging all Stock of Antigua Masonry Products, Ltd., in substantially he form
of Exhibit 1.1(P)(3); and
          (iv) the Pledge Agreement executed by Parent in favor of Lender,
pledging all of the Stock in Bahamas Construction & Development Limited, in
substantially the form of Exhibit 1.1(P)(4); and
          (v) any other pledge agreement entered into after the Closing Date by
any other Person (as required by this Agreement or any other Loan Document).
          Post Closing Agreement shall have the meaning given to such term in
Section 7.1.
          Prime Rate shall mean for any day, a floating rate equal to the rate
publicly quoted from time to time by The Wall Street Journal as the “prime rate”
(or, if The Wall Street Journal ceases quoting a prime rate, the highest per
annum rate of interest published by the Federal Reserve Board in Federal Reserve
statistical release H.15 (519) entitled “Selected Interest Rates” as the Bank
prime loan rate or its equivalent). Each change in any interest rate provided
for in this Agreement based upon the Prime Rate shall take effect at the time of
such change in the Prime Rate.
          Security Agreement shall mean the Security Agreement entered into by
and among the Lender and each Borrower in substantially the form of
Exhibit 1.1(S).
          (b) Credit Agreement Definitions. Subject to Section 1.1(c) hereof, in
addition to words and terms defined in this Section 1.1 and elsewhere in this
Agreement, the following words and terms defined in the Credit Agreement are
incorporated herein by reference: “Affiliate,” “Agent,” “Alarm Contracts,”
“Collateral,” “Default Rate,” “Dollars,” “$,” “Fee Letter,” “Fees,” “GAAP,”
“Guaranty Obligation,” “Indebtedness,” “Intercompany Notes,” Lien,” “Lockbox
Bank,” “Material Adverse Effect,” “Material Contract,” “Parent,” “Permitted
Acquisition,” “Person,” “Relationship Bank,” “Stock” and “Subsidiary”.
          (c) Override of Certain Credit Agreement Definitions. For purposes of
incorporation by reference into this Agreement of provisions in the Credit
Agreement pursuant to Article 7, Article 8 or otherwise under this Agreement,
the following terms used in the Credit Agreement shall have the following
meanings:
               (i) Corresponding Terms — Different Names. The terms “Lenders,”
“Required Lenders” and “Agent” in the Credit Agreement shall each refer to the
“Lender” which is party to this Agreement; and
               (ii) Corresponding Terms — Same Names. The terms used in the
Credit Agreement which are otherwise defined herein, including without
limitation, “Account Control Agreement,” “Agreement,” “Business Day,”
“Commitment,” “Commitments,” “Default,”

- 4 -



--------------------------------------------------------------------------------



 



“Event of Default,” “Loan,” “Loans,” “Loan Documents,” “Lockbox Agreement,”
“Maturity Date,” “Note,” “Notes,” “Notice of Advance,” “Obligations,” “Pledge
Agreements,” “Post Closing Agreement” and “Security Agreement,” shall have the
meanings given to such terms in this Agreement.
     1.2 Construction.
          The section and other headings contained in this Agreement and the
Table of Contents preceding this Agreement are for reference purposes only and
shall not control or affect the construction of this Agreement or the
interpretation thereof in any respect. Section, subsection, schedule and exhibit
references are to this Agreement unless otherwise specified. Unless otherwise
expressly stated, the rules of construction set forth in Section 1.1 of the
Credit Agreement apply to this Agreement as if fully set forth herein.
     1.3 Accounting Principles.
          Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with the accounting terms and determinations set forth in
Section 1.1 of the Credit Agreement.
2. LOANS
     2.1 Commitment.
          Subject to the terms and conditions hereof, and relying upon the
representations and warranties herein set forth, the Lender agrees to make a
Loan (the “Loan”) to the Borrowers on the Closing Date in such principal amount
as the Borrowers shall request, up to but not exceeding the Lender’s Commitment,
on notice substantially in the form of Exhibit 2.1 (the “Notice of Advance”) by
the Borrowers to the Lender given no later than noon (New York time) on the date
which is two (2) Business Days prior to the proposed Loan in writing (by
telecopy or overnight courier) which Notice of Advance shall include the
Lender’s address and the information and attachments required in such Exhibit.
The Lender’s Commitment shall automatically terminate on March 10, 2006.
     2.2 Nature of Lender’s Obligations with Respect to Loan.
          The obligation of the Lender to make the Loan shall never exceed its
Commitment. The Commitment is not a revolving credit commitment, and the
Borrowers shall not have the right to repay and reborrow under Section 2.1
hereof.
     2.3 Fees.
          (a) Commitment Fee. The Borrowers agree to pay to the Lender the
nonrefundable Commitment Fee, payable on the date of this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



          (b) Exit Fee. In addition to the Commitment Fee, the Borrowers agree
to pay to the Lender the nonrefundable Exit Fee on the Maturity Date, or in the
event the Loan is paid in full or the payment of the Loan is accelerated prior
to the Maturity Date, then payment of the Exit Fee shall be due on such earlier
date, but only if Borrowers use any of the available funds hereunder.
     2.4 Bridge Loan Note and Principal Payment.
          Sections 2.1(b) and 2.9 of the Credit Agreement is herein incorporated
by reference to the same extent and effect as if such Section were set forth in
full herein, together with all definitions of defined terms contained therein
(except as otherwise provided in Section 1.1 hereof). The principal amount of
any Note as provided for therein shall be due and payable on the Maturity Date.
     2.5 Use of Proceeds.
          The proceeds of the Loan shall be used as set forth in the second
Recital hereof.
     2.6 Single Loan.
          The Loan to any or both of the Borrowers and all of the other
Obligations of the Borrowers arising under this Agreement and the other Loan
Documents, shall constitute one general joint and several obligation of
Borrowers secured by all of the Collateral until the date on which the Loan has
been repaid in full and all other Obligations, other than residual indemnity
that survives payment in full of the Loan, and this Agreement and the other Loan
Documents have been completely discharged. Without limiting the generality of
the foregoing, Section 2.17 of the Credit Agreement shall apply to this
Agreement and is hereby incorporated by reference herein to the same extent and
effect as if such Section were set forth in full herein, together with all
definitions of defined terms contained therein (except as otherwise provided in
Section 1.1 hereof).
3. INTEREST RATES
     3.1 Interest Rate.
          The Borrowers shall pay interest in respect of the outstanding unpaid
principal amount of the Loan at the rate per annum equal to the Prime Rate. All
computations of interest based on the Prime Rate shall be made by the Lender on
the basis of a 365/366-day year, in each case for the actual number of days
occurring in the period for which such interest is payable. The Prime Rate is a
floating rate determined for each day. Each determination by the Lender of
interest rate hereunder shall, absent manifest error, be presumptive evidence of
the correctness of such rate. Notwithstanding the foregoing in this Section 3.1
or anything contained in Section 3.2 hereof, Section 2.4(g) of the Credit
Agreement shall apply to this Agreement and is hereby incorporated by reference
herein to the same extent and effect as if such Section were set forth in full
herein, together with all definitions of defined terms contained therein (except
as otherwise provided in Section 1.1 hereof).

- 6 -



--------------------------------------------------------------------------------



 



          3.1.1. Rate Quotations.
               The Borrowers may call the Lender on or before the date on which
the Notice of Advance is to be delivered to receive an indication of the Prime
Rate then in effect, but it is acknowledged that such indication shall not be
binding on the Lender nor affect the rate of interest which thereafter is
actually in effect when the Notice of Advance is delivered or the Closing Date
occurs.
          3.1.2. Change in Interest Rates.
               If the Prime Rate is increased or reduced with respect to any
period for which the Borrowers have already paid interest, the Lender shall
recalculate the additional interest due from or to the Borrowers and shall,
within fifteen (15) Business Days after the Borrowers notify the Lender of such
increase or decrease, give the Borrowers notice of such recalculation.
               3.1.2.1 Any additional interest due from the Borrowers shall be
paid to the Lender on the next date on which an interest payment is due;
provided, however, that if there is no amount of the Loan outstanding or if the
Loan is due and payable, such additional interest shall be paid promptly after
receipt of written request for payment from the Lender.
               3.1.2.2 Any interest or refund due to the Borrowers shall be
credited against payments otherwise due from the Borrowers on the next interest
payment due date or, if the Loan has been repaid and the Lender is no longer
committed to lend under this Agreement upon receipt of written request for
payment from the Borrowers containing payment instructions.
     3.2 Interest After Default.
          To the extent permitted by Law, upon the occurrence of an Event of
Default and until such time such Event of Default shall have been cured or
waived, the rate of interest for the Loan and each other Obligation hereunder if
not paid when due shall bear interest at the Default Rate as determined by and
payable pursuant to Section 2.4(e) of the Credit Agreement which is, together
with all definitions of defined terms contained therein (except as otherwise
provided in Section 1.1 hereof), incorporated by reference herein to the same
extent and effect as if such Section were set forth in full herein. The Borrower
acknowledges that the increase in rates referred to in this Section 3.2
reflects, among other things, the fact that the Loan or other amounts have
become a substantially greater risk given their default status and that the
Lender is entitled to additional compensation for such risk.
4. PAYMENTS
     4.1 Payments.
          All payments and prepayments to be made in respect of principal,
interest, Commitment Fee, Exit Fee, or other fees or amounts due from the
Borrowers hereunder shall be payable in accordance with Section 2.7 of the
Credit Agreement which is incorporated by

- 7 -



--------------------------------------------------------------------------------



 



reference herein to the same extent and effect as of such Section were set forth
in full herein, together with all definitions of defined terms contained therein
(except as otherwise provided in Section 1.1 hereof), on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrowers, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue.
The Lender’s statement of account, ledger or other relevant record shall, in the
absence of manifest error, be conclusive as the statement of the amount of
principal of and interest on the Loan and other amounts owing under this
Agreement and shall be deemed an “account stated.”
     4.2 Interest Payment Dates.
          Interest on the Loan shall be due and payable in arrears on the first
day of each month after the date hereof and on the Maturity Date or upon
acceleration of the Loan. Interest on the principal amount of the Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Maturity Date, upon acceleration of the Loan or otherwise).
     4.3 Right to Prepay.
          The Borrowers shall have the right at their option from time to time
to prepay the Loan in whole or part without premium or penalty (except as
provided below or in Section 4.4 hereof) at any time.
          All prepayment notices shall be irrevocable. The principal amount of
the Loan for which a prepayment notice is given, together with interest on such
principal amount shall be due and payable on the date specified in such
prepayment notice as the date on which the proposed prepayment is to be made.
     4.4 Additional Compensation in Certain Circumstances.

  4.4.1.   Increased Costs or Reduced Return Resulting from Taxes, Reserves,
Capital Adequacy Requirements, Expenses, Etc.

               If any Law, guideline or interpretation or any change in any Law,
guideline or interpretation or application thereof by any official body charged
with the interpretation or administration thereof or compliance with any request
or directive (whether or not having the force of Law) of any central bank or
other official body:
                    (i) subjects the Lender to any tax or changes the basis of
taxation with respect to this Agreement, the Loan or payments by the Borrowers
of principal, interest, Fees, or other amounts due from the Borrowers hereunder
(except for taxes on the overall net income of the Lender),
                    (ii) imposes, modifies or deems applicable any reserve,
special deposit or similar requirement against credits or commitments to extend
credit extended by, or assets (funded or contingent) of, deposits with or for
the account of, or other acquisitions of funds by, the Lender, or

- 8 -



--------------------------------------------------------------------------------



 



                    (iii) imposes, modifies or deems applicable any capital
adequacy or similar requirement (A) against assets (funded or contingent) of, or
letters of credit, other credits or commitments to extend credit extended by,
the Lender, or (B) otherwise applicable to the obligations of the Lender under
this Agreement,
and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon the
Lender with respect to this Agreement, or the making, maintenance or funding of
any part of the Loan (or, in the case of any capital adequacy or similar
requirement, to have the effect of reducing the rate of return on the Lender’s
capital, taking into consideration the Lender’s customary policies with respect
to capital adequacy) by an amount which the Lender in its sole discretion deems
to be material, the Lender shall from time to time notify the Borrowers of the
amount determined in good faith (using any averaging and attribution methods
employed in good faith) by the Lender to be necessary to compensate the Lender
for such increase in cost, reduction of income, additional expense or reduced
rate of return. Such notice shall set forth in reasonable detail the basis for
such determination. Such amount shall be due and payable by the Borrowers to the
Lender ten (10) Business Days after such notice is given.
          4.4.2. Indemnity.
               In addition to the compensation required by Section 4.4.1 hereof,
the Borrowers shall indemnify the Lender against all liabilities, losses or
expenses (including loss of margin, and any loss or expense incurred in
liquidating or employing deposits from third parties, and including fees and
expenses of in-house and external counsel) which the Lender sustains or incurs
as a consequence of any
                    (i) attempt by any Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any notices under
Section 3.1.1 hereof or notice relating to prepayments under Section 4.3 hereof,
or
                    (ii) default by any Borrower in the performance or
observance of any covenant or condition contained in this Agreement or any other
Loan Document, including any failure of the Borrowers to pay when due (by
acceleration or otherwise) any principal, interest, Fees or any other amount due
hereunder.
               If the Lender sustains or incurs any such loss or expense, it
shall from time to time notify the Borrowers of the amount determined in good
faith by the Lender (which determination may include such assumptions,
allocations of costs and expenses and averaging or attribution methods as the
Lender shall deem reasonable) to be necessary to indemnify the Lender for such
loss or expense. Such notice shall set forth in reasonable detail the basis for
such determination. Such amount shall be due and payable by the Borrowers to the
Lender ten (10) Business Days after such notice is given.

- 9 -



--------------------------------------------------------------------------------



 



5. REPRESENTATIONS AND WARRANTIES
     5.1 Representations and Warranties.
          To induce the Lender to enter into this Agreement and to make the
Loan, the Borrowers, jointly and severally, represent and warrant to the Lender
as follows:
          5.1.1. Representations and Warranties Under the Credit Agreement.
               Each Borrower each hereby represents and warrants that each of
the representations and warranties set forth in Article 4 of the Credit
Agreement is true and correct in all respects as of the date hereof and as of
the Closing Date, except to the extent that any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty was true and correct in all respects on and as of such earlier date,
which Article is hereby incorporated by reference herein to the same extent and
effect as if such Article were set forth in full herein, together with all
definitions of defined terms contained therein (except as otherwise provided in
Section 1.1 hereof).
          5.1.2. Power and Authority.
               Each Borrower has full power to enter into, execute, deliver and
carry out this Agreement and the other Loan Documents to which it is a party, to
incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part.
          5.1.3. Validity and Binding Effect.
               This Agreement has been duly and validly executed and delivered
by each Borrower, and each other Loan Document which each Borrower is required
to execute and deliver on or after the date hereof will have been duly executed
and delivered by such Borrower on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Borrower which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Borrower in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.
          5.1.4. No Conflict.
               Neither the execution, delivery or performance of this Agreement
or the other Loan Documents by any Borrower nor the consummation of the
transactions herein or therein contemplated will (i) conflict with, constitute a
default under or result in any breach of (A) the terms and conditions of the
certificate of incorporation, bylaws, or other organizational documents of such
Borrower or (B) any Law or order, writ, judgment, injunction or decree or any

- 10 -



--------------------------------------------------------------------------------



 



agreement or instrument in any material respect to which such Borrower or any of
its Subsidiaries is a party or by which it or any of its Subsidiaries is bound
or to which it is subject, or (ii) result in the creation or enforcement of any
Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of any Borrower or any of its Subsidiaries (other than Liens granted
under the Loan Documents).
          5.1.5. Use of Proceeds.
               Each Borrower intends to use the proceeds of the Loan in
accordance with Section 2.5 hereof.
          5.1.6. Consents and Approvals.
               No material consent, approval, exemption, order or authorization
of, or a registration or filing with, any official body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and performance of this Agreement and the other Loan Documents by any Borrower,
except as listed on Schedule 5.1.6, all of which shall have been obtained or
made on or prior to the Effective Date.
          5.1.7. No Event of Default; Compliance with Instruments.
          No event has occurred and is continuing and no condition exists or
will exist after giving effect to the borrowings or other extensions of credit
to be made on the Closing Date under or pursuant to the Loan Documents which
constitutes an Event of Default or Default. No Borrower is in violation of
(i) any term of its certificate of incorporation, bylaws, or other
organizational documents or (ii) any Material Contract, lease or other
instrument to which it is a party or by which it or any of its properties may be
subject or bound that in any such case alone or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
6. CONDITIONS OF CLOSING AND LENDING
     6.1 Closing Date.
          The Borrowers shall satisfy all of the following conditions on or
prior to the Closing Date:
                    (i) Each Borrower and the Lender shall have executed this
Agreement and shall have delivered to the Lender executed counterpart signature
pages hereto;
                    (ii) there shall be delivered to the Lender a certificate of
each Borrower, dated the Closing Date and signed by the Chief Executive Officer,
President or Chief Financial Officer of such Borrower, certifying as to all
corporate action taken by such Borrower to authorize the execution and delivery
of the Loan Documents, its performance of all of its agreements and obligations
under each such document and any borrowings or other transactions contemplated
by this Agreement;

- 11 -



--------------------------------------------------------------------------------



 



                    (iii) the Lender shall have received a certificate of each
Borrower, dated the Closing Date, as to the incumbency and signature of the
officers of such Borrower executing this Agreement and each other Loan Document
satisfactory in form and substance to the Lender;
                    (iv) the Lender shall have received a confirmation that the
certificate of incorporation and by-laws of each Borrower delivered in
connection with the Credit Agreement remain in force and effect and have not
been modified, as of the Closing Date from the Secretary or an Assistant
Secretary of such Borrower;
                    (v) the Lender shall have received the executed legal
opinion of Akerman Senterfit, counsel to the Borrowers, dated the Closing Date,
in form and substance acceptable to the Lender and its counsel regarding this
Agreement and each other Loan Document;
                    (vi) the Borrowers shall have paid or caused to be paid to
the Lender to the extent not previously paid the Commitment Fee, all other
commitment and other fees accrued through the Closing Date and the costs and
expenses for which the Lender are entitled to be reimbursed including legal fees
of the Lender in connection herewith and with this Agreement;
                    (vii) the Lender shall have received the applicable Account
Control Agreements, the Collateral Assignment of Telephone Numbers, the
Guaranty, the applicable Lockbox Agreements, the Pledge Agreements, the Security
Agreements and any Notice of Advance duly executed and delivered by the
Borrowers, the Parent and the Relationship Banks, as applicable; and
                    (viii) Lender shall have received evidence of receipt by
Holdings on or prior to the date hereof of not less than $10,000,000 of funded
capital net cash proceeds (exclusive of any capitalization funded to or received
by Holdings prior to January 15, 2005 (other than the contribution on
January 14, 2005, of the deposit amount pursuant to the Adelphia Purchase
Agreement, any unfunded holdback amounts which Holdings is obligated to pay with
respect to acquisitions closed prior to January 15, 2005 and any capitalization
funded to or received by Holdings as required by Borrowers’ existing credit
facility), representing an additional infusion of capital from the Parent, to be
evidenced solely by the issuance of additional shares of common stock in
Holdings, all of which will be pledged to the Agent pursuant to a Pledge
Agreement.
                    (ix) Lender shall have received a duly executed Mortgage
covering all of the Real Estate located at 798 Airport Road, Panama City,
Florida (the “Executive Office”), in form satisfactory to Lender, together with:
(i) a title insurance policy satisfactory in form and substance to Lender in its
sole discretion; (ii) evidence that counterparts of such Mortgage have been
delivered to a title company for recordation in all places to the extent
necessary or desirable, in the judgment of Lender, to create a valid and
enforceable first priority lien (subject to Permitted Encumbrances) on the
Executive Office in favor of Lender (or in favor

- 12 -



--------------------------------------------------------------------------------



 



of such other trustee as may be required or desired under local law); and
(iii) an opinion of counsel in Florida, relating to such Mortgage, in form and
substance and from counsel reasonably satisfactory to Lender.
                    (x) Lender shall have received the collateral assignment of
any Material Contracts that it requests.
     6.2 Borrowing Date.
          In addition to the conditions set forth in Section 6.1(a) hereof, the
obligation of the Lender to make an advance of funds under the Loan shall be
subject to the satisfaction of each of the following conditions precedent:
                    (i) the Lender shall have received a certificate of each
Borrower, dated the borrowing date and signed by the Chief Executive Officer,
President or Chief Financial Officer of such Borrower certifying and confirming,
as of the Closing Date and after giving effect to the Loan, as to (A) the items
set forth in clauses (ii) through and including (iv) of Section 6.1 hereof,
(B) all representations and warranties set forth in Article 5 hereof are true
and correct, (C) no Default or Event of Default has occurred and (D) each
Borrower has performed and complied with all of the covenants and agreements set
forth in this Agreement and each of the other Loan Documents;
                    (ii) all of the required deliveries and conditions pursuant
to Section 3.1 and Section 3.2 of the Credit Agreement shall have been
satisfied.
7. COVENANTS
     7.1 Incorporation of Covenants Under the Credit Agreement.
          The covenants and provisions contained in Section 2.5 (Cash Management
Systems), Article 6 (Affirmative Covenants), Article 7 (Negative Covenants) and
Article 9 (Financial Covenants) of the Credit Agreement, together with all
schedules, exhibits and other documents referred to therein are incorporated
herein by reference to the same extent and effect as if such Articles,
schedules, exhibits and other documents were set forth in full herein, together
with all definitions of defined terms contained therein (except as otherwise
provided in Section 1.1 hereof). For the purposes of incorporating Section 6.10
of the Credit Agreement, the parties acknowledge that a separate Post Closing
Agreement will be entered into with respect to post closing deliveries to be
made by the Borrower pursuant to this Agreement (such agreement, the “Post
Closing Agreement”).
     7.2 Reporting Requirements.
          The Borrowers, covenant and agree that until indefeasible payment in
full of the Loan and interest thereon, satisfaction of all of the Borrowers’
other Obligations hereunder and under the other Loan Documents and termination
of the Commitment, the Borrowers will furnish or cause to be furnished to the
Lender, simultaneously with the delivery of any report, notice or

- 13 -



--------------------------------------------------------------------------------



 



information under the Credit Agreement, all reports, notices and information
required to be furnished to the Agent and the Lenders (as defined in the Credit
Agreement) pursuant to Article 5 (Financial Statements and Information) of the
Credit Agreement.
8. DEFAULT
     8.1 Events of Default.
          An Event of Default shall mean the occurrence or existence of any one
or more of the following events or conditions (whatever the reason therefor and
whether voluntary, involuntary or effected by operation of Law):
          8.1.1. Payments Under Loan Documents.
               The Borrowers shall fail to pay (i) any principal of the Loan
(including scheduled installments, mandatory prepayments or the payment due on
the Maturity Date), when such principal is due hereunder or (ii) any interest on
the Loan, or any Fees hereunder or under the other Loan Documents within three
(3) Business Days after such interest or other Fees becomes due in accordance
with the terms hereof or thereof or (iii) the Lender for any expense
reimburseable hereunder or under any other Loan Document within ten
(10) Business Days following the Lender’s written demand for such payment or
reimbursement; or
          8.1.2. Incorporation by Reference.
               Any “Event of Default” shall occur under Article 10 of the Credit
Agreement, which Article together with all other provisions of the Credit
Agreement referred to therein are hereby incorporated herein by reference to the
same extent and effect as if such Article and other provisions were set forth in
full herein, together with all definitions of defined terms contained therein
(except as otherwise provided in Section 1.1 hereof); or
          8.1.3. Loan Document Unenforceable.
               Any of the Loan Documents shall cease to be legal, valid and
binding agreements enforceable against the party executing the same or such
party’s successors and assigns (as permitted under the Loan Documents) in
accordance with the respective terms thereof or shall in any way be terminated
(except in accordance with its terms) or become or be declared ineffective or
inoperative or shall in any way be challenged or contested or cease to give or
provide the respective Liens, security interests, rights, titles, interests,
remedies, powers or privileges intended to be created thereby.
     8.2 Consequences of Event of Default.
          In addition to all of the rights and remedies contained in this
Agreement or in any of the other Loan Documents, the Lender shall have all of
the rights and remedies under the Credit Agreement (which rights and remedies
are incorporated herein by reference) and under applicable Law, all of which
rights and remedies shall be cumulative and non-exclusive, to the

- 14 -



--------------------------------------------------------------------------------



 



extent permitted by Law. The Lender may exercise all post-Default rights granted
to the Agent under the Loan Documents or applicable Law. If an Event of Default
shall occur and be continuing, the Lender and any Subsidiary or Affiliate of the
Lender or participant anywhere in the world shall have the right, in addition to
all other rights and remedies available to it, without notice to any Borrower,
to set-off against and apply to the then unpaid balance of all the Loan and all
other Obligations of the Borrowers hereunder or under any other Loan Document
any debt owing to, and any other funds held in any manner for the account of,
any Borrower by the Lender or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by any Borrower for its own account (but not
including funds held in custodian or trust accounts) with the Lender or
participant or such branch, Subsidiary or Affiliate. Such right shall exist
whether or not the Lender shall have made any demand under this Agreement or any
other Loan Document, whether or not such debt owing to or funds held for the
account of any Borrower is or are matured or unmatured and regardless of the
existence or adequacy of any Guaranty Obligation or any other security, right or
remedy available to the Lender.
9. MISCELLANEOUS
     9.1 Modifications, Amendments or Waivers.
          The Lender and the Borrowers may from time to time enter into written
agreements amending or changing any provision of this Agreement or any other
Loan Document or the rights of the Lender or the Borrowers hereunder or
thereunder, or may grant written waivers or consents to a departure from the due
performance of the Obligations of the Borrowers hereunder or thereunder. Any
such agreement, waiver or consent made with such written consent shall be
effective to bind the Lender and the Borrowers.
     9.2 No Implied Waivers; Cumulative Remedies; Writing Required.
          No course of dealing and no delay or failure of the Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Lender under this Agreement
and any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have. Any waiver, permit, consent or
approval of any kind or character on the part of the Lender of any breach or
default under this Agreement or any such waiver of any provision or condition of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.

- 15 -



--------------------------------------------------------------------------------



 



     9.3 Reimbursement and Indemnification of Lender by the Borrowers; Taxes.
          (a) Each Borrower, jointly and severally, agrees unconditionally upon
demand to pay or reimburse to the Lender and to save the Lender harmless against
(i) liability for the payment of all out-of-pocket costs, expenses and
disbursements (including fees and expenses of in-house and external counsel),
incurred by the Lender (a) in connection with the administration and
interpretation of this Agreement, and other instruments and documents to be
delivered hereunder, (b) relating to any amendments, waivers or consents
pursuant to the provisions hereof, (c) in connection with the enforcement of
this Agreement or any other Loan Document, or collection of amounts due
hereunder or thereunder or the proof and allowability of any claim arising under
this Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and (d) in any workout or restructuring or in
connection with the protection, preservation, exercise or enforcement of any of
the terms hereof or of any rights hereunder or under any other Loan Document or
in connection with any foreclosure, collection or bankruptcy proceedings, or
(ii) all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Lender,
in its capacity as such, in any way relating to or arising out of this Agreement
or any other Loan Documents or any action taken or omitted by the Lender
hereunder or thereunder, provided that the Borrowers shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Lender’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction. Each Borrower, jointly and severally, agrees
unconditionally to pay all stamp, document, transfer, recording or filing taxes
or fees and similar impositions now or hereafter determined by the Lender to be
payable in connection with this Agreement or any other Loan Document, and each
Borrower, jointly and severally, agrees unconditionally to save the Lender
harmless from and against any and all present or future claims, liabilities or
losses with respect to or resulting from any omission to pay or delay in paying
any such taxes, fees or impositions.
          (b) Nothing herein shall limit the generality of Section 2.10(a) and
Section 2.12 of the Credit Agreement which Sections are incorporated by
reference herein to the same extent and effect as if such Sections were set
forth in full herein, together with all definitions of defined terms contained
therein (except as otherwise provided in Section 1.1 hereof).
     9.4 Holidays.
          Whenever payment of the Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day and such extension of time shall be included in computing interest
and fees, except that the Loan shall be due on the Business Day preceding the
Maturity Date if the Maturity Date is not a Business Day. Whenever any payment
or action to be made or taken hereunder (other than payment of the Loan) shall
be stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.

- 16 -



--------------------------------------------------------------------------------



 



     9.5 Notices.
          Except as otherwise provided herein, all notices, requests, demands,
directions and other communications (as used in this Section 9.5, collectively
referred to as “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be in writing and will be deemed given as set
forth in Section 13.10 (Notices) of the Credit Agreement which Section is hereby
incorporated herein by reference to the same extent and effect as if such
Section were set forth in full herein, together with all definitions of defined
terms contained therein (except as otherwise provided in Section 1.1 hereof).
     9.6 Severability.
          The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.
     9.7 Governing Law.
          This Agreement shall be deemed to be a contract under the Laws of the
State of Maryland and for all purposes shall be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland without
regard to its conflict of laws principles.
     9.8 Prior Understanding.
          This Agreement and the other Loan Documents supersede all prior
understandings and agreements, whether written or oral, between the parties
hereto and thereto relating to the transactions provided for herein and therein,
including any prior confidentiality agreements and commitments.
     9.9 Duration; Survival.
          All representations and warranties of the Borrowers contained herein
or made in connection herewith shall survive the making of the Loan and shall
not be waived by the execution and delivery of this Agreement, any investigation
by the Borrowers, the making of the Loan, or payment in full of the Loan. All
covenants and agreements of the Borrowers contained in Section 7 hereof shall
continue in full force and effect from and after the date hereof so long as the
Borrowers may borrow hereunder and until termination of the Commitment and
indefeasible payment in full of the Loan. All covenants and agreements of the
Borrowers contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in any Note, Section 4 and Section 9.3 hereof, shall survive
payment in full of the Loan and termination of the Commitment.

- 17 -



--------------------------------------------------------------------------------



 



     9.10 Successors and Assigns.
          This Agreement shall be binding upon and shall inure to the benefit of
the Lender, the Borrowers and their respective successors and assigns, except
that the Borrowers may not assign or transfer any of its rights and Obligations
hereunder or any interest herein. The Lender may, at its own cost, make
assignments of or sell participations in all or any part of its Commitment and
the Loan made by it to one or more banks or other entities, including without
limitation its Affiliates or lenders.
     9.11 Counterparts.
          This Agreement may be executed by different parties hereto on any
number of separate counterparts, each of which, when so executed and delivered,
shall be an original, and all such counterparts shall together constitute one
and the same instrument.
     9.12 Lender’s Consent.
          Whenever the Lender’s consent is required to be obtained under this
Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Lender shall be authorized to give or withhold
such consent in its sole and absolute discretion and to condition its consent
upon the giving of additional collateral, the payment of money or any other
matter.
     9.13 Exceptions.
          The representations, warranties and covenants contained herein shall
be independent of each other, and no exception to any representation, warranty
or covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.
     9.14 CONSENT TO FORUM; WAIVER OF JURY TRIAL.
          EACH BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN MARYLAND, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWERS AND LENDER PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT LENDER AND THE BORROWERS ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF MARYLAND AND; PROVIDED, FURTHER
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR

- 18 -



--------------------------------------------------------------------------------



 



OF LENDER. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
BORROWER HEREBY WAIVES ANY OBJECTION THAT SUCH BORROWER MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH
IN SECTION 9.5 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH BORROWER’S ACTUAL RECEIPT THEREOF OR FIVE
(5) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

- 19 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

                  BORROWERS:    
 
                DEVCON SECURITY HOLDINGS, INC.    
 
           
 
  By:   /s/ Stephen J. Ruzika    
 
           
 
  Name:   Stephen J. Ruzika    
 
  Title:   President & CEO    
 
                DEVCON SECURITY SERVICES CORP.    
 
           
 
  By:   /s/ Stephen J. Ruzika    
 
           
 
  Name:   Stephen J. Ruzika    
 
  Title:   President & CEO    
 
                COASTAL SECURITY COMPANY    
 
           
 
  By:   /s/ Stephen J. Ruzika    
 
           
 
  Name:   Stephen J. Ruzika    
 
  Title:   President & CEO    
 
                COASTAL SECURITY SYSTEMS, INC.    
 
           
 
  By:   /s/ Stephen J. Ruzika    
 
           
 
  Name:   Stephen J. Ruzika    
 
  Title:   President & CEO    
 
                CENTRAL ONE, INC.    
 
           
 
  By:   /s/ Stephen J. Ruzika    
 
           
 
  Name:   Stephen J. Ruzika    
 
  Title:   President & CEO    

[Signature Page One to Bridge Loan]

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                CAPITALSOURCE FINANCE LLC    
 
           
 
  By:   /s/ William L. Polk, Jr.    
 
           
 
  Name:   William L. Polk, Jr.    
 
  Title:   Managing Director    

[Signature Page Two to Bridge Loan]

 